Exhibit 10.1
MANAGEMENT STOCKHOLDER’S AGREEMENT
(SENIOR MANAGEMENT FORM)
Oncor Management Investment LLC
Oncor Electric Delivery Company LLC
          This Management Stockholder’s Agreement (this “Agreement”) is
effective as of November 5, 2008 among Oncor Management Investment LLC (the
“Company”), a Delaware limited liability company, Oncor Electric Delivery
Company LLC, a Delaware limited liability company (“Oncor”), and the undersigned
person (the “Management Stockholder”) (the Company, Oncor and the Management
Stockholder being hereinafter collectively referred to as the “Parties”). All
capitalized terms not immediately defined are hereinafter defined in Section
7(b) of this Agreement.
          WHEREAS, the Management Stockholder has been selected by the Company
and Oncor (i) to be permitted to transfer to the Company cash in exchange for
Class B Membership Interests (the “Management Units”) in the Company (the “Cash
Purchased Units”); and/or (ii) to be permitted to designate certain funds held
pursuant to the EFH Salary Deferral Plan (the “Program”) as deemed to be
invested in Management Units (any Management Units issuable to a Management
Stockholder Entity (as defined below) pursuant to a distribution under the terms
of the Program, “Deferred Purchased Units” and together with the Cash Purchased
Units, “Purchased Units”), such Purchased Units issued pursuant to the terms set
forth below and the terms of the 2008 Equity Interests Plan for Key Employees of
Oncor Delivery Company LLC and its Affiliates; and/or (iii) has been selected by
Oncor to receive the right to certain payments from Oncor corresponding to
appreciation of the Oncor Units (the “Stock Appreciation Rights”) pursuant to
the terms set forth below and the terms of the Oncor Electric Delivery Company
LLC Stock Appreciation Rights Plan (the “Stock Appreciation Rights Plan”) and
the Award Letter to be entered into by and between Oncor and the Management
Stockholder on or about the date hereof (the “Stock Appreciation Rights
Agreement”);
          NOW THEREFORE, to implement the foregoing and in consideration of the
mutual agreements contained herein, the Parties agree as follows:
          1. Issuance of Purchased Units and Stock Appreciation Rights.
          (a) Subject to the terms and conditions hereinafter set forth, the
Management Stockholder hereby subscribes for and shall purchase, as of the date
hereof, and the Company shall issue and deliver to the Management Stockholder as
of the date hereof, the number of Purchased Units, in each case as set forth on
Schedule I hereto at a $10.00 per unit purchase price (the “Base Price”), which
Base Price is equal to the effective per unit fair market value of the Purchased
Units, taking into account the concurrent issuance of membership interests in
Oncor to Texas Transmission Investment LLC pursuant to the Contribution and
Subscription Agreement, dated as of August 12, 2008, between Oncor and Texas
Transmission Investment LLC (the “Minority Sale”), as determined in good faith
by the Managing Member of the Company (the “Managing Member”).
          (b) Subject to certain terms and conditions, including those
hereinafter set forth and as set forth in the Stock Appreciation Rights Plan,
which may include the Management Stockholder’s acquisition of the Purchased
Units, Oncor will grant Stock

 



--------------------------------------------------------------------------------



 



Appreciation Rights, based on a determination by the Chief Executive Officer of
Oncor and the Organization and Compensation Committee of the board of directors
of Oncor, to the Management Stockholder, at an initial exercise price equal to
the Base Price, to participate in the economic equivalent of the appreciation of
the Oncor Units as set forth in the Stock Appreciation Rights Plan.
          (c) The Company shall have no obligation to sell any Purchased Units
to any person who (i) is a resident or citizen of a state or other jurisdiction
in which the sale of the Purchased Units to him or her would constitute a
violation of the securities or “blue sky” laws of such jurisdiction or (ii) is
not an officer, director or employee of the Company or Oncor (or any Affiliate
of Oncor (the material assets of which consist only of its direct or indirect
interest in Oncor, or the assets of Oncor) used for the purposes of effecting a
Public Offering of the vehicle holding the assets of Oncor (an “IPO Vehicle”))
(the “Management Stockholder Employer”).
          2. Management Stockholder’s Representations, Warranties and
Agreements.
          (a) The Management Stockholder agrees and acknowledges that he or she
will not, directly or indirectly, offer, transfer, sell, assign, pledge,
hypothecate or otherwise dispose of (any of the foregoing acts being referred to
herein as a “Transfer”) any (x) Purchased Units, or (y) equity interests in
Oncor (or any IPO Vehicle) issued in respect of Stock Appreciation Rights or
distributed to the Management Stockholder by the Company (“Oncor Units”,
together with all equity interests in the Company, equity interests in Oncor or
equity interests in any IPO Vehicle otherwise acquired and/or held by the
Management Stockholder Entities, as of or after the date hereof, and any
successor security of any of the foregoing, “Units”), except as provided in this
Section 2(a) and Section 3 hereof. If the Management Stockholder is an Affiliate
of any Management Stockholder Employer, the Management Stockholder also agrees
and acknowledges that he or she will not Transfer any such Units unless:
     (i) the Transfer is pursuant to an effective registration statement under
the Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder (the “Act”), and in compliance with applicable provisions of state
securities or “blue sky” laws; or
     (ii) (A) counsel for the Management Stockholder (which counsel shall be
reasonably acceptable to the Company, Oncor or the IPO Vehicle, as applicable)
shall have furnished the Company, Oncor or the IPO Vehicle, as applicable, with
an opinion or other advice, reasonably satisfactory in form and substance to the
Company, Oncor or the IPO Vehicle, as applicable, that no such registration is
required because of the availability of an exemption from registration under the
Act and (B) if the Management Stockholder is a citizen or resident of any
country other than the United States, or the Management Stockholder desires to
effect any Transfer in any such country, counsel for the Management Stockholder
(which counsel shall be reasonably satisfactory to the Company, Oncor or the IPO
Vehicle, as applicable) shall have furnished the Company, Oncor or the IPO
Vehicle, as applicable, with an opinion or other advice reasonably satisfactory
in form and substance to the Company, Oncor or the IPO Vehicle, as applicable,
to the effect that such Transfer will comply with the securities laws of such
jurisdiction.

2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Company and Oncor acknowledge and agree that
any of the following Transfers of Units are deemed to be in compliance with the
Act and this Agreement (including without limitation any restrictions or
prohibitions herein), and no opinion of counsel is required in connection
therewith: (1) a Transfer made pursuant to Sections 3, 4, 5, 6 or 9 hereof,
(2) a Transfer (x) upon the death or Disability of the Management Stockholder to
the Management Stockholder’s Estate or (y) to the executors, administrators,
testamentary trustees, legatees, immediate family members or beneficiaries of a
person who has become a holder of Units in accordance with the terms of this
Agreement; provided that it is expressly understood that any such transferee
shall be bound by the provisions of this Agreement and if requested such
transferee shall agree in writing to be bound by the terms and conditions hereof
as a “Management Stockholder” with respect to the representations and warranties
and other obligations of this Agreement, (3) a Transfer made in compliance with
the federal securities laws to a Management Stockholder’s Trust; provided that
such Transfer is made expressly subject to this Agreement and that the
transferee agrees in writing to be bound by the terms and conditions hereof as a
“Management Stockholder” with respect to the representations and warranties and
other obligations of this Agreement; and provided further that it is expressly
understood and agreed that if such Management Stockholder’s Trust at any point
includes any person or entity other than the Management Stockholder, his spouse
(or ex-spouse) or his lineal descendants (including adopted children) such that
it fails to meet the definition thereof as set forth in Section 7(b) hereof,
such Transfer shall no longer be deemed in compliance with this Agreement and
shall be subject to Section 3(c) below and (4) a Transfer made by the Management
Stockholder, with the Managing Member’s or the board of directors of Oncor’s, or
the IPO Vehicle’s, as applicable, approval, to the Company or Oncor, as
applicable, or their designee.
          (b) The certificate (or certificates) representing the Units, if any,
shall bear the following legend:
“THE UNITS REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE MANAGEMENT STOCKHOLDER’S AGREEMENT AMONG ONCOR MANAGEMENT
INVESTMENT LLC (THE “COMPANY”), ONCOR ELECTRIC DELIVERY COMPANY LLC (“ONCOR”)
AND THE MANAGEMENT STOCKHOLDER NAMED ON THE FACE HEREOF OR THE SALE
PARTICIPATION AGREEMENT AMONG SUCH MANAGEMENT STOCKHOLDER, ONCOR ELECTRIC
DELIVERY HOLDINGS COMPANY LLC, IN EACH CASE EFFECTIVE AS OF NOVEMBER 5, 2008
(COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF ONCOR) AND ALL APPLICABLE
FEDERAL AND STATE SECURITIES LAWS.”
          (c) The Management Stockholder acknowledges that he or she has been
advised that (i) the Units are characterized as “restricted securities” under
the Act inasmuch as they are being acquired from the Company, Oncor or the IPO
Vehicle in a transaction not involving a Public Offering and that under the Act
(including applicable regulations) the Units may be resold without registration
under the Act only in certain limited circumstances,

3



--------------------------------------------------------------------------------



 



(ii) a restrictive legend in the form heretofore set forth shall be placed on
the certificates (if any) representing the Units and (iii) a notation shall be
made in the appropriate records of the Company, Oncor or the IPO Vehicle, as
applicable, indicating that the Units are subject to restrictions on Transfer
and appropriate stop transfer restrictions will be issued to the Company’s,
Oncor’s or the IPO Vehicle’s, as applicable, transfer agent with respect to the
Units.
          (d) If any Units are to be disposed of in accordance with Rule 144
under the Act or otherwise, the Management Stockholder shall promptly notify the
Company, Oncor or the IPO Vehicle, as applicable, of such intended disposition
and shall deliver to the Company, Oncor or the IPO Vehicle, as applicable, at or
prior to the time of such disposition such documentation as the Company, Oncor
or the IPO Vehicle, as applicable, may reasonably request in connection with
such sale and, in the case of a disposition pursuant to Rule 144, shall deliver
to the Company, Oncor or the IPO Vehicle, as applicable, an executed copy of any
notice on Form 144 required to be filed with the SEC.
          (e) The Management Stockholder represents and warrants that (i) with
respect to the Units and Stock Appreciation Rights, the Management Stockholder
has received and reviewed the available information relating to such Units and
Stock Appreciation Rights, including a Preliminary Confidential Private
Placement Memorandum and any supplements thereto, including having received and
reviewed the documents related thereto, certain of which documents set forth the
rights, preferences and restrictions relating to the Units and the Stock
Appreciation Rights and (ii) the Management Stockholder has been given the
opportunity to obtain any additional information or documents, and to ask
questions and receive answers about such information and documents, regarding
the Company, Oncor and the business and prospects of the Company and Oncor which
the Management Stockholder deems necessary to evaluate the merits and risks
related to the Management Stockholder’s investment in the Units and any Stock
Appreciation Rights and to verify the information contained in the information
received as indicated in this Section 2(e), and the Management Stockholder has
relied solely on such information.
          (f) The Management Stockholder further represents and warrants that
(i) the Management Stockholder’s financial condition is such that the Management
Stockholder can afford to bear the economic risk of holding his or her Units for
an indefinite period of time and has adequate means for providing for the
Management Stockholder’s current needs and personal contingencies, (ii) the
Management Stockholder can afford to suffer a complete loss of his or her
investment in the Units, (iii) the Management Stockholder understands and has
taken cognizance of all risk factors related to the purchase of the Units,
(iv) the Management Stockholder’s knowledge and experience in financial and
business matters are such that the Management Stockholder is capable of
evaluating the merits and risks of the Management Stockholder’s purchase of the
Units as contemplated by this Agreement, (v) with respect to the Purchased
Units, such Purchased Units are being acquired by the Management Stockholder for
his or her own account, not as nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the Act, and the
Management Stockholder has no present intention of selling or otherwise
distributing the Purchased Units in violation of the Act, and (vi) the
Management Stockholder is (a) if the applicable box on the signature page hereto
has been checked, an “accredited investor”1
 

1   “Accredited Investors” include persons who come within the meaning of any of
the following categories at the time of sale of the Units:

4



--------------------------------------------------------------------------------



 



within the meaning of Rule 501(a) under the Securities Act that is willing and
able to conduct an independent investigation of the risks of investing in the
Company, or, if not an accredited investor, and (b) if such box has not been
checked, an employee, director or officer of a Management Stockholder Employer.
          3. Transferability of Units.
          (a) The Management Stockholder agrees that he or she will not Transfer
any Units at any time during the period commencing on the date hereof and ending
on the later of (x) October 10, 2012 and (y) for any Subject Stock (as defined
below in the definition of “Qualified Public Offering”), the consummation of a
Qualified Public Offering with respect to such Subject Stock; provided, however,
that during such period, the Management Stockholder may Transfer Units pursuant
to one of the following exceptions: (i) Transfers permitted by Sections 4, 5 or
6; (ii) Transfers permitted by clauses (2) and (3) of Section 2(a); (iii) a sale
of Units pursuant to Section 9; (iv) Transfers permitted pursuant to the Sale
Participation Agreement; (v) Transfers permitted by the Managing Member, board
of directors of Oncor or the IPO Vehicle, as applicable, or (vi) Transfers to
the Company, Oncor or the IPO Vehicle, as applicable, or their designee (any
such exception, a “Permitted Transfer”).
          (b) No Transfer of any such Units in violation hereof or in violation
of applicable law shall be made or recorded on the books of the Company, Oncor
or the IPO Vehicle and any such Transfer shall be void ab initio and of no
effect.
          (c) No Transfer of any Units shall be permitted or effected if such
Transfer would cause the Company, Oncor or the IPO Vehicle to be required to
register the Management Units or the Oncor Units pursuant to Section 12(g)(1) of
the Exchange Act.
          (d) Notwithstanding anything to the contrary herein, the Company,
Oncor or the IPO Vehicle, as the case may be, may, at any time and from time to
time, waive the restrictions on Transfers contained in Section 3(a), whether
such waiver is made prior to or after the transferee has effected or committed
to effect the Transfer, or has notified the Company, Oncor or the IPO Vehicle,
as the case may be, of such Transfer or commitment to Transfer. Any Transfers
made pursuant to such waiver or which are later made subject to such a waiver
shall, as of the date of the waiver and at all times thereafter, not be deemed
to violate any applicable restrictions on Transfers contained in this Agreement.
          4. Rights on Certain Liquidity Events.
          (a) In the event that at any time on or after the date hereof Parent
or any member of the Sponsor Group proposes to sell directly for cash or any
other consideration any shares of EFH Common Stock owned by Parent or 50% or
more of the outstanding

  •   any director or executive officer of Oncor;     •   any natural person
whose individual net worth, or joint net worth with that person’s spouse, at the
time of purchase exceeds $1 million; or     •   any natural person who for the
two most recent years had an individual income in excess of $200,000, or joint
income with that person’s spouse in excess of $300,000 and has a reasonable
expectation of reaching that same level of income in the current year.

5



--------------------------------------------------------------------------------



 



limited partnership units of Parent in any transaction (other than an offering
pursuant to a registration statement on Form S-4 or Form S-8 (or similar forms)
or a sale, directly or indirectly, to an Affiliate of Parent or any member of
the Sponsor Group), in which management members of EFH Corp. (“EFH Management”)
are permitted to sell shares of EFH Common Stock pursuant to any “tag rights” or
“piggy-back rights” under a sale participation agreement, registration rights
agreement or similar agreement with EFH Corp. or Parent (“EFH Management Sale”),
then, unless Parent or a member of the Sponsor Group is entitled to and does
exercise the drag-along rights pursuant to an EFH Drag Transaction (as defined
below), at the option of the Management Stockholder, the Management Stockholder
shall have the right, subject to any terms, conditions, limitations or
adjustments imposed on any EFH Management Sale and on completion of such EFH
Management Sale, to offer for redemption Management Units to the Company, Oncor
Units to Oncor or successor common equity of the IPO Vehicle (“IPO Stock”) to
the IPO Vehicle, as applicable, and the Company, Oncor or the IPO Vehicle, as
applicable, shall be required to repurchase (subject to any legal or contractual
limitations on liquidity at the Company, Oncor or the IPO Vehicle), on one
occasion, a number of Management Units, Oncor Units or shares of IPO Stock, as
applicable, held by the Management Stockholder equal to (x) the total number of
Management Units, Oncor Units or IPO Stock, as applicable, held by the
Management Stockholder multiplied by (y) the EFH Sale Percentage, at a per unit
price equal to the Fair Market Value as determined as of the date that the price
to be received by Parent or member of the Sponsor Group, as applicable, is
determined. The “EFH Sale Percentage” shall mean the fraction, expressed as a
percentage, determined by (i) with respect to sales of EFH Common Stock,
dividing the number of shares of EFH Common Stock to be purchased from Parent
pursuant to the applicable transaction that would cause the provisions contained
in Sections 4(a) or 4(b) hereof to take effect, by the total number of shares of
EFH Common Stock owned by Parent, or (ii) with respect to sales of limited
partnership units of Parent, dividing the number of limited partnership units of
Parent to be purchased from members of the Sponsor Group pursuant to the
applicable transaction that would cause the provisions contained in Sections
4(a) or 4(b) hereof to take effect, by the total number of limited partnership
units of Parent owned by such selling members of the Sponsor Group.
          (b) If Parent or a member of the Sponsor Group proposes to sell,
directly or indirectly (without duplication) (whether by means of a merger,
consolidation, reorganization or recapitalization, sale, transfer or otherwise),
a number of shares of EFH Common Stock or limited partnership units of Parent
equal to 50% or more of the outstanding EFH Common Stock or limited partnership
units of Parent, as applicable (such Person, the “EFH Drag-Along Purchaser”),
then, if requested by Parent or a member of the Sponsor Group, each Management
Stockholder shall be required to offer for redemption a number of Units to the
Company or Oncor or IPO Stock to the IPO Vehicle, as applicable, equal to the
aggregate number of Units held by the Management Stockholder, multiplied by the
EFH Sale Percentage (such transaction, an “EFH Drag Transaction”), subject to
any terms, conditions, limitations or adjustments imposed on any EFH Management
Sales, at a per unit price equal to the Fair Market Value as determined as of
the date that the price to be received by Parent or member of the Sponsor Group,
as applicable, is determined.
          (c) In the event of any EFH Management Sale or EFH Drag Transaction
under this Section 4, the Company, Oncor or the IPO Vehicle, as applicable, will
provide the Management Stockholder with notice substantially similar to any
notice provided to EFH

6



--------------------------------------------------------------------------------



 



Management upon receiving notice of such transactions from EFH Corp or a member
of the Sponsor Group.
          (d) In the event that at any time prior to a Public Offering of Oncor
Units or IPO Stock, a Related Entity proposes to sell directly for cash or any
other consideration any Oncor Units owned by a Related Entity in any transaction
(other than an offering pursuant to a registration statement on Form S-4 or Form
S-8 (or similar forms) or in connection with the initial Public Offering of
Oncor Units or IPO Stock pursuant to a registration statement under the Act
which has been declared effective by the SEC or a sale, directly or indirectly,
to an Affiliate of such Related Entity), then, unless such Related Entity is
entitled to and does exercise the drag-along rights pursuant to an Oncor Drag
Transaction (as defined below), at the option of the Management Stockholder, the
Management Stockholder shall have the right, subject to any terms, conditions,
limitations or adjustments imposed on the sale by such Related Entity and on
completion of such sale, to offer for redemption Management Units to the
Company, and the Company shall be required to repurchase (subject to any legal
or contractual limitations on liquidity at the Company), on one occasion, a
number of Management Units held by the Management Stockholder Entity equal to
(x) the total number of Management Units held by the Management Stockholder
Entity multiplied by (y) the Oncor Sale Percentage, at a per unit price equal to
the Fair Market Value as determined as of the date that the price to be received
by such Related Entity is determined. The “Oncor Sale Percentage” shall mean the
fraction, expressed as a percentage, determined by dividing the number of Oncor
Units to be purchased from the relevant Related Entity pursuant to the
applicable transaction that would cause the provisions contained in Sections
4(d) or 4(e) hereof to take effect, by the total number of Oncor Units owned by
such Related Entity.
          (e) If a Related Entity proposes to sell, directly or indirectly
(whether by means of a merger, consolidation, reorganization or
recapitalization, sale, transfer or otherwise), a number of Oncor Units equal to
50% or more of the outstanding Oncor Units (such Person, the “Oncor Drag-Along
Purchaser”), then, if requested by such Related Entity, each Management
Stockholder shall be required to offer for redemption to the Company, and the
Company will be required to repurchase (subject to any legal or contractual
limitations on liquidity at the Company), a number of Management Units equal to
the aggregate number of Management Units held by the Management Stockholder,
multiplied by the Oncor Sale Percentage (such transaction, an “Oncor Drag
Transaction”), subject to any terms, conditions, limitations or adjustments
imposed on the sale by Oncor Holdings, at a per unit price equal to the Fair
Market Value as determined as of the date that the price to be received by such
Related Entity is determined.
          (f) In the event of any transaction that would cause the provisions
contained in Sections 4(d) and 4(e) hereof to take effect, the relevant Related
Entity will provide the Management Stockholder with notice of such proposed sale
specifying the principal terms and conditions of such proposed sale including
(A) the number of Oncor Units proposed to be included in such proposed sale,
(B) the percentage of the outstanding Oncor Units at the time the notice is
given that is represented by the number of Oncor Units proposed to be included
in such proposed sale, (C) the price per Oncor Unit subject to such proposed
sale, including a description of any pricing formulae and of any non-cash
consideration, (D) the Oncor Sale Percentage (as defined above) of the relevant
Related

7



--------------------------------------------------------------------------------



 



Entity and (E) the name and address of the Person to whom the Oncor Units is
proposed to be sold.
          (g) If, within 10 Business Days after the delivery of any notice under
Section 4(c) or (f), the Company or Oncor, as applicable, receives from a
Management Stockholder a written request (a “Request”) to Transfer Units
pursuant to the terms of Section 4(a) or (d), as applicable (which Request shall
be irrevocable except (a) as provided for by any terms, conditions, limitations
or adjustments imposed on any EFH Management Sales or on sale of Oncor Units by
a Related Entity or (b) if otherwise mutually agreed to in writing by the
Management Stockholder Entity and the transferee of the Units) then such
Management Stockholder shall be considered to have validly exercised his rights
as provided for under Section 4(a) or (d), as applicable. If a Request is not
received by the Company or Oncor, as applicable, within the time period stated
in the preceding sentence, the Management Stockholder’s rights under Section
4(a) and (d) shall have been waived.
          (h) Leveraged Recapitalization Transactions. In the event that at any
time after the date hereof EFH Corp. consummates a leveraged recapitalization
transaction pursuant to which members of EFH Management who are holders of
shares of EFH Common Stock are entitled to receive an extraordinary special
dividend from the proceeds of such transaction, then the Management Shareholders
shall receive from Oncor or the IPO Vehicle, as applicable, a liquidity
opportunity, comparable adjustment or other payment in a manner and in an amount
which is similar to that received by members of EFH Management who are holders
of shares of EFH Common Stock, as the board of Oncor determines is equitable and
appropriate.
          (i) Use of Note to Satisfy Payment. Notwithstanding anything in this
Agreement to the contrary, if an Event (as defined in Section 5(c)) exists, or
may exist as a result of a purchase by the Company, Oncor or the IPO Vehicle
pursuant to this Section 4, and the Company, Oncor or the IPO Vehicle elects or
is required to purchase Units pursuant to this Section 4, the Company, Oncor or
the IPO Vehicle, as applicable, may elect to pay the consideration for any such
purchase pursuant to (i) a cash payment for any amounts payable pursuant to this
Section 4 or (ii) a note having the same terms as that provided in Section 5(c)
below with a principal amount equal to the amount payable. Notwithstanding the
foregoing, if an Event exists and is continuing for ninety (90) days from the
date of delivery of the notice under Section 4(c) or (f), as applicable, the
Management Stockholder Entities shall be permitted by written notice to rescind
any Request with respect to that portion of the Units repurchased by the
Company, Oncor or the IPO Vehicle, as applicable, from the Management
Stockholder Entities pursuant to this Section 4 with the note described in the
foregoing sentence, to the extent such note remains unpaid; provided that, upon
such rescission, such repurchase shall be immediately rescinded and such note
shall be immediately canceled without any action on the part of the Company,
Oncor, the IPO Vehicle or the Management Stockholder Entities and,
notwithstanding anything herein or in such note to the contrary, the Company,
Oncor and the IPO Vehicle shall have no obligation to pay any amounts of
principal or interest thereunder.
          (j) Timing of Payment. Notwithstanding anything to the contrary
contained in this Section 4, payment of consideration for any Transfer of Units
by the Company shall in no event be due earlier than on or about the second
business day after the date of payment of the next regular quarterly dividend
paid by Oncor following the date of Transfer.

8



--------------------------------------------------------------------------------



 



          (k) Termination. Notwithstanding anything in this Agreement to the
contrary, this Section 4 shall terminate and be of no further force or effect
upon the earlier of (i) a Change in Control, or (ii) the later of
(x) October 10, 2012 or (y) for any Subject Stock, the consummation of a
Qualified Public Offering with respect to that Subject Stock, except for any
payment obligation of the Company, Oncor or the IPO Vehicle or Transfer
obligation of the Management Stockholder Entities which has arisen prior to such
termination date.

  5.   The Management Stockholder’s Right to Resell Units and Stock Appreciation
Rights to the Company or Oncor, as Applicable.

          (a) Except as otherwise provided herein, if the Management
Stockholder’s employment with the Management Stockholder Employer terminates as
a result of the death or Disability of the Management Stockholder, then the
applicable Management Stockholder Entity shall, during the later of the
following: (x) the 365-day period following the date of such termination for
death or Disability or (y) if the Company, Oncor or the IPO Vehicle has declared
that an Event (as defined below) has occurred, the 30-day period following the
date on which the Management Stockholder Entity receives notice that the Event
which was declared by the Company, Oncor or the IPO Vehicle, as applicable,
while the Management Stockholder Entity held the Units, no longer exists;
provided, however, the Management Stockholder Entity shall not be entitled to
exercise the Management Stockholder’s rights pursuant to this Section 5 unless
the Management Stockholder Entity has held the Units to be resold pursuant to
this Section 5 for at least six (6) months (including as a result of net
settlement as specified in Section 5(a)(ii)) (the “Redemption Period”), have the
right to:
     (i) With respect to Units, offer for redemption to the Company, Oncor or
the IPO Vehicle, as applicable, and the Company, Oncor or the IPO Vehicle, as
applicable, shall be required to repurchase, on one occasion, all of the Units
then held by the applicable Management Stockholder Entities at a per unit price
equal to the Fair Market Value on the Repurchase Calculation Date;
     (ii) With respect to any outstanding vested Stock Appreciation Rights, upon
the occurrence of the applicable event identified in this Section 5 giving rise
to the Management Stockholder’s rights hereunder, Oncor or the IPO Vehicle, as
applicable, shall deem the Management Stockholder Entity to have exercised the
outstanding vested Stock Appreciation Rights, in accordance with the terms of
the relevant Stock Appreciation Rights Agreement, and be entitled to receive
from Oncor or the IPO Vehicle, as applicable, on one occasion, in exchange for
all of the outstanding vested Stock Appreciation Rights then held by the
applicable Management Stockholder Entity, if any, cash equal to the product of
(A) the excess, if any, of the Fair Market Value on the Repurchase Calculation
Date over the Base Price and (B) the number of Stock Appreciation Rights then
credited to such Management Stockholders Account. In the event the foregoing
amount is zero or a negative number, all outstanding vested Stock Appreciation
Rights shall be automatically terminated without any payment in respect thereof;
and
          (iii) With respect to any outstanding unvested Stock Appreciation
Rights, all outstanding unvested Stock Appreciation Rights shall be terminated
and cancelled without any payment in respect thereof.
          (b) Notice. In the event the applicable Management Stockholder
Entities intend to exercise their rights pursuant to Section 5(a), such
Management Stockholder

9



--------------------------------------------------------------------------------



 



Entities shall send written notice to the Company, Oncor or the IPO Vehicle, as
applicable, at any time during the Redemption Period, of their intention to
offer for redemption Units (including redemption of Stock Appreciation Rights
for cash) in exchange for the payments referred to in Section 5(a)(i) and
(a)(ii) and shall indicate the number of Stock Appreciation Rights and Units to
be sold (the “Redemption Notice”). The completion of the purchases shall take
place at the principal office of Oncor no later than, subject to Section 5(e)
below which provides for the payment shortly following payment of quarterly
dividends by Oncor, the twentieth Business Day (such date to be determined by
the Company, Oncor or the IPO Vehicle, as applicable) after the giving of the
Redemption Notice. The applicable Redemption Price shall be paid by delivery to
the applicable Management Stockholder Entities, at the option of the Company,
Oncor or the IPO Vehicle, as applicable, of a certified bank check or checks in
the appropriate amount payable to the order of each of the applicable Management
Stockholder Entities (or by wire transfer of immediately available funds, if the
Management Stockholder Entities provide to Oncor wire transfer instructions)
against delivery of certificates or other instruments representing the Units so
purchased.
          (c) Use of Note to Satisfy Call Payment. Notwithstanding anything in
this Section 5 to the contrary, if there exists and is continuing a default or
an event of default on the part of the Company, Oncor, the IPO Vehicle or any of
their respective Subsidiaries under any loan, guarantee or other agreement under
which the Company, Oncor, the IPO Vehicle or any of their respective
Subsidiaries has borrowed money or if the repurchase or redemption referred to
in Section 5(a) (or Section 4 or Section 6 hereof, as the case may be) would
result in a default or an event of default on the part of the Company, Oncor,
the IPO Vehicle or any of their respective Subsidiaries under any such agreement
or if a repurchase or redemption would reasonably be expected to be prohibited
by the Delaware Limited Liability Company Act (“DLLCA”), Public Utility
Commission of Texas or any federal or state securities laws or regulations (or
if the Company, Oncor, the IPO Vehicle or any of their respective Subsidiaries
reorganizes in another state, the business corporation law, limited liability
company law or other law of such state) (each such occurrence being an “Event”),
the Company, Oncor and/or the IPO Vehicle, as applicable, shall not be obligated
to repurchase or redeem any of the Units or the Stock Appreciation Rights from
the applicable Management Stockholder Entities to the extent it would cause any
such default, or would be so prohibited by the Event, for cash but instead, with
respect to such portion with respect to which cash settlement is prohibited, may
satisfy its obligations with respect to the Management Stockholder Entities’
exercise of their rights under Section 5(a) by delivering to the applicable
Management Stockholder Entity a note with a principal amount equal to the amount
payable under this Section 5 that was not paid in cash, having terms acceptable
to the Company, Oncor, the IPO Vehicle or any of their respective Subsidiaries,
as applicable, lenders and permitted under the Company, Oncor, the IPO Vehicle
or any of their respective Subsidiaries, as applicable, debt instruments but
which in any event (i) shall be mandatorily repayable promptly to the extent
that an Event no longer prohibits the payment of cash to the applicable
Management Stockholder Entity pursuant to this Agreement; and (ii) shall bear
interest at a rate equal to the effective rate of interest in respect of Oncor’s
U.S. dollar-denominated subordinated public debt securities.
          (d) Rescission. Notwithstanding the foregoing and subject to
Section 5(c), if an Event exists and is continuing for ninety (90) days after
the date of the Redemption Notice, the Management Stockholder Entities, shall be
permitted by written notice to rescind any Redemption Notice with respect to
that portion of the Units repurchased by the Company, Oncor or the IPO Vehicle,
as applicable, from the Management Stockholder

10



--------------------------------------------------------------------------------



 



Entities pursuant to this Section 5 with the note described above, to the extent
such note remains unpaid, and such repurchase or redemption shall be rescinded;
provided that, upon such rescission, such note shall be immediately canceled
without any action on the part of the Company, Oncor, the IPO Vehicle or the
Management Stockholder Entities, and notwithstanding anything herein or in such
note to the contrary, the Company, Oncor, the IPO Vehicle and their Affiliates
shall have no obligation to pay any amounts of principal or interest thereunder.
          (e) Timing of Payment. Notwithstanding anything to the contrary
contained in this Section 5, payment on any Transfer of Units by the Company
shall in no event be due earlier than on or about the second business day after
the date of payment of the next regular quarterly dividend paid by Oncor
following the date of Transfer, as applicable.
          (f) Termination. Notwithstanding anything in this Agreement to the
contrary, this Section 5 shall terminate and be of no further force or effect
upon the earlier of (i) a Change in Control, or (ii) the later of
(x) October 10, 2012 or (y) for a Subject Stock, the consummation of a Qualified
Public Offering with respect to that Subject Stock, except for any payment
obligation of the Company, Oncor or the IPO Vehicle or Transfer obligation of
the Management Stockholder Entities which has arisen prior to such termination
date.

  6.   The Company’s and Oncor’s Option to Purchase Units and Redeem Stock
Appreciation Rights of the Management Stockholder Upon Certain Terminations of
Employment.

          (a) Termination by the Management Stockholder without Good Reason. If
the Management Stockholder’s active employment with the Management Stockholder
Employer is terminated by the Management Stockholder without Good Reason, other
than on account of death, Disability or Retirement (such event, a “Section 6(a)
Call Event”), then:
     (i) With respect to any Purchased Units, the Company, Oncor or the IPO
Vehicle, as the case may be, may purchase, on one occasion, all or any portion
of such Management Units, then held by the applicable Management Stockholder
Entities at a per unit purchase price equal to the Base Price, but only if such
termination occurs prior to October 10, 2012;
     (ii) With respect to any Oncor Units or IPO Stock, as applicable, issued in
respect of vested Stock Appreciation Rights, Oncor or the IPO Vehicle may
purchase, on one occasion, all or any portion of the Oncor Units or shares of
such IPO Stock, as applicable, then held by the applicable Management
Stockholder Entities at a per unit purchase price equal to (x) if such
termination occurs prior to October 10, 2012, the per unit Fair Market Value of
Oncor Units or IPO Stock, as applicable, less 20% of the amount, if any, by
which such per unit Fair Market Value exceeds the Base Price of the underlying
Stock Appreciation Rights in respect of which such units or shares were issued,
or (y) if such termination occurs on or after October 10, 2012, the per unit
Fair Market Value of Oncor Units or IPO Stock, as applicable, on the Repurchase
Calculation Date;
     (iii) With respect to any vested Stock Appreciation Rights, Oncor may

11



--------------------------------------------------------------------------------



 



redeem, on one occasion, all or any portion of such Stock Appreciation Rights
then held by the applicable Management Stockholder Entities at a per unit
purchase price equal to (x) if such termination occurs prior to October 10, 2012
the excess, if any, of the Fair Market Value on the Repurchase Calculation Date
over the Base Price less 20 percent of the excess, if any, by which such Fair
Market Value exceeds the Base Price, or (y) if such termination occurs on or
after October 10, 2012, the excess, if any, of the Fair Market Value on the
Repurchase Calculation Date over the Base Price of the underlying Stock
Appreciation Rights. In the event the foregoing amount is zero or a negative
number, all outstanding vested Stock Appreciation Rights shall be automatically
terminated without any payment in respect thereof;
     (iv) With respect to any cash payment received in respect of vested and
exercised Stock Appreciation Rights, the applicable Management Stockholder
Entity shall be required to pay to Oncor or the IPO Vehicle, as applicable, 20%
of the excess, if any, by which such cash payment exceeds the Base Price of the
underlying Stock Appreciation Rights in respect of which such cash payment was
made, if such termination occurs prior to October 10, 2012 (for the avoidance of
doubt, this paragraph (iv) shall in no way diminish rights granted under
paragraph (iii) above); and
     (v) With respect to any outstanding unvested Stock Appreciation Rights, all
outstanding unvested Stock Appreciation Rights will be automatically terminated
without any payment in respect thereof upon the occurrence of the Section 6(a)
Call Event.
          For the avoidance of any doubt, the termination of the Management
Stockholder’s active employment with the Management Stockholder Employer by the
Management Stockholder without Good Reason following October 10, 2012 shall not
constitute a Section 6(a) Call Event with respect to the Purchased Units.
          (b) Termination for Cause and other Call Events. If at any time
(i) the Management Stockholder’s active employment with the Management
Stockholder Employer is terminated by the Management Stockholder Employer for
Cause or (ii) within twelve (12) months following any termination of the
Management Stockholder’s employment with the Management Stockholder Employer,
the Management Stockholder engages in a Competing Business (such event under
item (ii) above, a “Section 6(b)(ii) Call Event” and each event described above
under items (i) and (ii), a “Section 6(b) Call Event”), then:
     (i) With respect to Purchased Units held by the Management Stockholder, the
Company, Oncor or the IPO Vehicle, as the case may be, may purchase, on one
occasion, all or any portion of such Management Units then held by the
applicable Management Stockholder Entities at a per unit purchase price equal to
the lesser of (x) Base Price (or other applicable price paid by such Management
Stockholder Entities for the Management Units) and (y) Fair Market Value of the
Management Units;
     (ii) With respect to any Oncor Units or IPO Stock or cash payment received
in respect of vested and exercised Stock Appreciation Rights, the applicable
Management Stockholder Entity shall be required to return the Oncor Units or IPO

12



--------------------------------------------------------------------------------



 



Stock to, or pay any amounts actually paid to him or her or otherwise received
in respect of any exercise or disposition of any Stock Appreciation Rights, as
applicable, to Oncor or the IPO Vehicle;
     (iii) With respect to any outstanding Stock Appreciation Rights (whether
vested or unvested) all outstanding Stock Appreciation Rights shall be
automatically terminated or forfeited, as applicable, without any payment in
respect thereof upon the occurrence of the Section 6(b) Call Event; and
     (iv) Notwithstanding the foregoing, to the extent the Management
Stockholder engages in a Section 6(b)(ii) Call Event after the Management
Stockholder has exercised his or her outstanding Stock Appreciation Rights or
received cash in respect of any repurchase or disposition of any Management
Units, Oncor Units or IPO Stock, Section 22(c) shall apply.
          (c) Call Notice. The Company, Oncor or the IPO Vehicle, as applicable,
shall have a period (the “Call Period”) of one hundred eighty (180) days
following the later to occur of (A) the date of any Call Event and (B) the date
on which the Management Stockholder Entity has held the Units or Stock
Appreciation Rights most recently acquired to be sold or redeemed pursuant to
this Section 6 for at least six (6) months, in which to give notice in writing
to the Management Stockholder of its election to exercise its rights and
obligations pursuant to this Section 6 (“Repurchase Notice”). The completion of
the purchases pursuant to the foregoing shall take place at the principal office
of the Company, Oncor or the IPO Vehicle, as applicable, no later than, subject
to Section 6(e) below which provides for the payment of quarterly dividends by
Oncor or the IPO Vehicle, the fifteenth Business Day after the giving of the
Repurchase Notice. The applicable Repurchase Price shall be paid by delivery to
the applicable Management Stockholder Entities of a certified bank check or
checks in the appropriate amount payable to the order of each of the applicable
Management Stockholder Entities (or by wire transfer of immediately available
funds, if the Management Stockholder Entities provide to the Company, Oncor or
the IPO Vehicle, as applicable wire transfer instructions) against delivery of
certificates or other instruments representing the Units so purchased. For
purposes of this Section 6, any determination of Fair Market Value shall be made
as of the Repurchase Calculation Date.
          (d) Use of Note to Satisfy Call Payment. Notwithstanding any other
provision of this Section 6 to the contrary, if there exists and is continuing
any Event, the Company, Oncor or the IPO Vehicle will, to the extent it has
exercised its rights to purchase Units or redeem any Stock Appreciation Rights
pursuant to this Section 6, in order to complete the purchase of any Units or
redeem any Stock Appreciation Rights pursuant to this Section 6, deliver to the
applicable Management Stockholder Entities (i) a cash payment for any amounts
payable pursuant to this Section 6 that would not cause an Event and (ii) a note
having the same terms as that provided in Section 5(c) above with a principal
amount equal to the amount payable but not paid in cash pursuant to this
Section 6 due to the Event. Notwithstanding the foregoing, if an Event exists
and is continuing for ninety (90) days from the date of the Section 6(b) Call
Event, the Management Stockholder Entities shall be permitted by written notice
to cause the Company, Oncor or the IPO Vehicle, as applicable, to rescind any
Repurchase Notice with respect to that portion of the Units repurchased or Stock
Appreciation Rights redeemed by the Company, Oncor or the IPO Vehicle from the
Management Stockholder Entities pursuant to this Section 6 with the note
described in the

13



--------------------------------------------------------------------------------



 



foregoing sentence, to the extent such note remains unpaid; provided that, upon
such rescission, such repurchase or redemption shall be immediately rescinded
and such note shall be immediately canceled without any action on the part of
the Company, Oncor, the IPO Vehicle or the Management Stockholder Entities and,
notwithstanding anything herein or in such note to the contrary, the Company,
Oncor and the IPO Vehicle shall have no obligation to pay any amounts of
principal or interest thereunder.
          (e) Timing of Payment. Notwithstanding anything to the contrary
contained in this Section 6, payment on any Transfer of Units by the Company
shall in no event be due earlier than on or about the second business day after
the date of payment of the next regular quarterly dividend paid by Oncor
following the date of Transfer.
          (f) Termination. Notwithstanding anything in this Agreement to the
contrary, this Section 6 shall terminate and be of no further force or effect
upon the earlier of (i) a Change in Control, or (ii) the later of
(x) October 10, 2012 or (y) for a Subject Stock, the consummation of a Qualified
Public Offering with respect to that Subject Stock, except for any payment
obligation of the Company, Oncor or the IPO Vehicle or Transfer obligation of
the Management Stockholder Entities which has arisen prior to such termination
date.
          7. Adjustment of Repurchase Price; Definitions.
          (a) Adjustment of Repurchase Price. In determining the applicable
repurchase price of the Units and Stock Appreciation Rights, as provided for in
Sections 4, 5 and 6, above, appropriate adjustments shall be made for any stock
or unit dividends, splits, combinations, recapitalizations or any other
adjustment in the number of outstanding Units in order to maintain, as nearly as
practicable, the intended operation of the provisions of Sections 4, 5 and 6.
          (b) Definitions. All capitalized terms used in this Agreement and not
defined herein shall have the meaning ascribed to such terms in the Stock
Appreciation Rights Plan. Terms used herein and as listed below shall be defined
as follows:
     “Account” shall mean a book account of Oncor where Stock Appreciation
Rights will be credited.
     “Act” shall have the meaning set forth in Section 2(a)(i) hereof.
     “Affiliate” means with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person;
provided, however, for purposes of this Agreement, Texas Energy Future
Co-Invest, LP shall not be deemed to be an Affiliate of the Sponsor Group or any
member of the Sponsor Group.
     “Agreement” shall have the meaning set forth in the introductory paragraph.
     “Base Price” shall have the meaning set forth in Section 1(a) hereof.
     “Business Day” means any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the state of
New York.
     “Call Events” shall mean, collectively, Section 6(a) Call Events and
Section 6(b) Call Events.

14



--------------------------------------------------------------------------------



 



     “Call Period” shall have the meaning set forth in Section 6(c) hereof.
     “Cash Purchased Units” shall have the meaning set forth in the first
recital.
     “Cause” shall mean “Cause” as such term may be defined in any employment
agreement or change-in-control agreement in effect at the time of termination of
employment between the Management Stockholder and the Management Stockholder
Employer, or, if there is no such employment or change-in-control agreement,
“Cause” means, with respect to a Management Stockholder: (i) if, in carrying out
his or her duties to the Management Stockholder Employer, Management Stockholder
engages in conduct that constitutes (a) a breach of his or her fiduciary duty to
the Management Stockholder Employer, its Subsidiaries or their shareholders
(including, without limitation a breach or attempted breach of the restrictive
covenants under this Agreement), (b) gross neglect or (c) gross misconduct
resulting in material economic harm to the Management Stockholder Employer or
its Subsidiaries, taken as a whole, or (ii) upon the indictment of the
Management Stockholder, or the plea of guilty or nolo contendere by Management
Stockholder to, a felony or a misdemeanor involving moral turpitude.
     “Change in Control” shall mean, in one or a series of related transactions,
(i) the sale of all or substantially all of the consolidated assets or capital
stock of EFH Corp., Oncor Holdings or Oncor to a person (or group of persons
acting in concert) who is not an Affiliate of any member of the Sponsor Group;
(ii) a merger, recapitalization or other sale by EFH Corp., any member of the
Sponsor Group or their Affiliates, to a person (or group of persons acting in
concert) of EFH Common Stock that results in more than 50% of the EFH Common
Stock (or any resulting company after a merger) being held by a person (or group
of persons acting in concert) that does not include any member of the Sponsor
Group or any of their respective Affiliates; or (iii) a merger, recapitalization
or other sale of EFH Common Stock by EFH Corp., any member of the Sponsor Group
or their Affiliates, after which the Sponsor Group owns less than 20% of the EFH
Common Stock, and has the ability to appoint less than a majority of the
directors to the board of directors of EFH Corp. (or of any resulting company
after a merger); and with respect to any of the events described in clauses
(i) and (ii) above, such event results in any person (or group of persons acting
in concert) gaining control of more seats on the board of directors of EFH Corp.
than the Sponsor Group; provided however, that not withstanding the foregoing,
(x) clause (i) above shall be deemed not to include any reference to EFH Corp.,
and clauses (ii) and (iii) shall not apply, in each case, for purposes of
interpreting the termination or applicability of any puts, calls or release from
transfer restrictions upon Transfers of Oncor Units or equity units of Oncor
Holdings, (y) clause (i) above shall be deemed not to include any reference to
Oncor Holdings for purposes of interpreting the termination or applicability of
any puts, calls or release from transfer restrictions upon Transfers of Oncor
Units and (z) clause (i) above shall be deemed not to include any reference to
Oncor for the purposes of interpreting the termination or applicability of any
puts, calls or release from transfer restrictions upon Transfer of equity units
of Oncor Holdings.
     “Company” shall have the meaning set forth in the introductory paragraph.
     “Competing Business” shall mean any business that directly or indirectly
competes, at the relevant determination date, with one or more of the businesses
of EFH Corp., Oncor, an IPO Vehicle or their respective Subsidiaries in any
geographic area where EFH Corp., Oncor, an IPO Vehicle or their respective
Subsidiaries operates.

15



--------------------------------------------------------------------------------



 



     “Confidential Information” shall mean all non-public information concerning
trade secret, know-how, software, developments, inventions, processes,
technology, designs, the financial data, strategic business plans or any
proprietary or confidential information, documents or materials in any form or
media, including any of the foregoing relating to research, operations,
finances, current and proposed products and services, customers, advertising and
marketing, and other non-public, proprietary, and confidential information of
the Restricted Group, excluding any such non-public information that (i) is
required by court or administrative order to be disclosed or (ii) becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard in violation of Section 22.
     “Deferred Purchased Units” shall have the meaning set forth in the first
recital.
     “Disability” shall mean “Disability” as such term is defined in any
employment agreement between the Management Stockholder and any Management
Stockholder Employer, or, if there is no such employment agreement, “Disability”
as defined in the then current long-term disability plan of EFH.
     “DLLCA” shall have the meaning set forth in Section 5(c) hereof.
     “Drag Transaction” shall have the meaning ascribed to such term in the Sale
Participation Agreement.
     “EFH Common Stock” means shares of the common stock of EFH Corp., no par
value.
     “EFH Corp.” shall mean Energy Future Holding Corp., a Texas corporation.
     “EFH Drag-Along Purchaser” shall have the meaning set forth in Section 4(b)
hereof.
     “EFH Drag Transaction” shall have the meaning set forth in Section 4(b)
hereof.
     “EFH Management” shall have the meaning set forth in Section 4(a) hereof.
     “EFH Management Sale” shall have the meaning set forth in Section 4(a)
hereof.
     “EFH Sale Percentage” shall have the meaning set forth in Section 4(a)
hereof.
     “EFH Seller” shall have the meaning set forth in Section 9 hereof.
     “Event” shall have the meaning set forth in Section 5(c) hereof.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
(or any successor section thereto).
     “Fair Market Value” means with respect to Management Units, the Fair Market
Value of a corresponding number of Oncor Units (or IPO Stock) on the date of
determination as calculated pursuant to the following provisions: (i) if there
is a public market for Oncor Units (or IPO Stock) on such date, the average of
the high and low closing bid prices of the Oncor Units (or IPO Stock), as
applicable, on such stock exchange on which the units are principally trading on
the date in question, or, if there were no sales on such date, on the closest
preceding date on which there were sales of units or, (ii) if there is no public
market for the Oncor Units (or IPO Stock), on a per unit basis, the Fair Market
Value of the Oncor

16



--------------------------------------------------------------------------------



 



Units (or IPO Stock) on any given date, as determined reasonably and in good
faith by the board of directors of Oncor and which shall not take into account
any minority interest discount and shall not take into account a discount for
illiquidity of equity units of Oncor Units (or IPO Stock) or SARs, as applicable
in excess of any illiquidity discount applicable to Oncor Units (or IPO Stock)
generally.
     “Good Reason” shall mean “Good Reason” as such term may be defined in any
employment agreement or change-in-control agreement in effect at the time of
termination of employment between the Management Stockholder and the Management
Stockholder Employer or any of its Subsidiaries or Affiliates, or, if there is
no such employment or change-in-control agreement, “Good Reason” means, with
respect to a Management Stockholder: (i) a reduction in the Management
Stockholder’s base salary or the Management Stockholder’s annual incentive
compensation opportunity (other than a general reduction in base salary or
annual incentive compensation opportunities that affects all salaried employees
of Oncor equally); (ii) a transfer of the Management Stockholder’s primary
workplace by more than thirty-five (35) miles from the current workplace;
(iii) a substantial and sustained adverse change in the Management Stockholder’s
duties and responsibilities; or (iv) any material breach by the Company or Oncor
of this Agreement; provided, however, that any isolated, insubstantial and
inadvertent failure by the Company or Oncor that is not in bad faith and is
cured within ten (10) Business Days after the Management Stockholder gives the
Company or Oncor written notice of any such event set forth above, shall not
constitute Good Reason.
     “IPO Stock” shall have the meaning set forth in Section 4(a) hereof.
     “IPO Vehicle” shall have the meaning set forth in Section 1(c) hereof.
     “Management Units” shall have the meaning set forth in the first recital.
     “Management Stockholder” shall have the meaning set forth in the
introductory paragraph.
     “Management Stockholder Employer” shall have the meaning set forth in
Section 1(c).
     “Management Stockholder Entities” shall mean the Management Stockholder’s
Trust, the Management Stockholder and the Management Stockholder’s Estate,
collectively.
     “Management Stockholder’s Estate” shall mean the conservators, guardians,
executors, administrators, testamentary trustees, legatees or beneficiaries of
the Management Stockholder.
     “Management Stockholder’s Trust” shall mean a partnership, limited
liability company, corporation, trust, private foundation or custodianship, the
beneficiaries of which may include only the Management Stockholder, his or her
spouse (or ex-spouse) or his or her lineal descendants (including adopted) or,
if at any time after any such Transfer there shall be no then living spouse or
lineal descendants, the ultimate beneficiaries of any such trust or to the
estate of a deceased beneficiary.
     “Managing Member” shall have the meaning set fourth in Section 1(a).

17



--------------------------------------------------------------------------------



 



     “Minority Sale” shall have the meaning set fourth in Section 1(a).
     “Non-Compete Period” shall have the meaning set forth in Section 22(a)(ii)
hereof.
     “Oncor” shall have the meaning set forth in the introductory paragraph.
     “Oncor Drag-Along Purchaser” shall have the meaning set forth in Section
4(e) hereof.
     “Oncor Drag Transaction” shall have the meaning set forth in Section 4(e)
hereof.
     “Oncor Holdings” shall mean Oncor Electric Delivery Holdings Company LLC, a
Delaware limited liability company.
     “Oncor Management Investment LLC” shall have the meaning set forth in the
introductory paragraph.
     “Oncor Sale Percentage” shall have the meaning set forth in Section 4(d)
hereof.
     “Oncor Units” shall have the meaning set forth in Section 2(a).
     “Parent” shall mean Texas Energy Future Holdings Limited Partnership, a
Delaware limited partnership.
     “Parties” shall have the meaning set forth in the introductory paragraph.
     “Permitted Transfer” shall have the meaning set forth in Section 3(a).
     “Person” shall mean “person,” as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act.
     “Program” shall have the meaning set forth in the first recital.
     “Public Offering” shall mean the sale of units or shares, as applicable, of
Oncor, the Company, an IPO Vehicle or EFH Corp. to the public subsequent to the
date hereof pursuant to a registration statement under the Act which has been
declared effective by the SEC (other than a registration statement on Form S-4,
S-8 or any other similar form).
     “Purchased Units” shall have the meaning set forth in the first recital.
     “Qualified Public Offering” shall mean any firm underwritten public
offering of shares of stock or equity units of Oncor (or IPO Stock) or the
Company (as applicable, the “Subject Stock”) (or series of related offerings)
pursuant to an effective registration statement under the Act (other than a
registration statement on Form S-4 or S-8 or any other similar form) pursuant to
which at least 25% of the outstanding shares or units of the Subject Stock are
or have been sold to the public.
     “Redemption Notice” shall have the meaning set forth in Section 5(b)
hereof.
     “Redemption Period” shall have the meaning set forth in Section 5(a)
hereof.
     “Registration Rights Agreement” shall have the meaning set forth in
Section 9 hereof.

18



--------------------------------------------------------------------------------



 



     “Related Entity” means Oncor Holdings or any current or future Affiliate of
Oncor Holdings which holds a direct equity interest in Oncor, other than Oncor
Management Investment LLC.
     “Repurchase Calculation Date” shall mean (i) prior to the occurrence of a
Public Offering of the applicable security, the last day of the month preceding
the month in which date of repurchase occurs, and (ii) on and after the
occurrence of a Public Offering of the applicable security, last date of trading
of the applicable Units immediately preceding the date of repurchase on which
there was a closing trading price for the applicable Units.
     “Repurchase Notice” shall have the meaning set forth in Section 6(c)
hereof.
     “Repurchase Price” or “Redemption Price” shall mean the amount to be paid
in respect of the Units and Stock Appreciation Rights to be purchased by the
Company, Oncor or an IPO Vehicle pursuant to Section 5 and Section 6, as
applicable.
     “Request” shall have the meaning set forth in Section 4(g) hereof.
     “Restricted Group” shall mean, collectively, EFH Corp. and any of its
direct or indirect Subsidiaries, the members of the Sponsor Group and their
respective Affiliates.
     “Retirement” shall mean the Management Stockholder’s retirement at age 55
or over after having been employed by EFH, Oncor, an IPO Vehicle, or any of
their Subsidiaries for at least ten (10) consecutive years (with at least five
consecutive years of employment with Oncor following October 10, 2007); provided
that such ten (10) consecutive years may include years of service with a service
provider to any of the foregoing entities so long as substantially all of the
Management Stockholder’s work with such service provider related to such entity.
     “Sale Participation Agreement” shall mean that certain sale participation
agreement entered into by and between the Management Stockholder and Oncor
Holdings, dated as of the date hereof.
     “Section 6(a) Call Event” shall have the meaning set forth in Section 6(a)
hereof.
     “Section 6(b) Call Event” shall have the meaning set forth in Section 6(b)
hereof.
     “Section 6(b)(ii) Call Event” shall have the meaning set forth in Section
6(b) hereof.
     “SEC” shall mean the Securities and Exchange Commission.
     “Sponsor Group” shall investment funds affiliated with Kohlberg Kravis
Roberts & Co. L.P., TPG Capital, L.P. and Goldman, Sachs & Co.
     “Stock Appreciation Rights” shall have the meaning set forth in the first
recital.
     “Stock Appreciation Rights Agreement” shall have the meaning set forth in
the first recital.
     “Stock Appreciation Rights Plan” shall have the meaning set forth in the
first recital.

19



--------------------------------------------------------------------------------



 



     “Subject Stock” has the meaning set forth in the definition of Qualified
Public Offering.
     “Subsidiaries” shall mean, with respect to any Person, any corporation or
other entity in an unbroken chain of corporations or other entities beginning
with such Person, if each of the corporations or other entities, or group of
commonly controlled corporations or other entities, other than the last
corporation or other entity in the unbroken chain then owns stock or other stock
interests possessing 50% or more of the total combined voting power of all
classes of stock or other stock interests in one of the other corporations or
other entities in such chain.
     “Transfer” shall have the meaning set forth in Section 2(a) hereof.
     “Units” shall have the meaning set forth in Section 2(a) hereof.
          8. The Company’s and Oncor’s Representations and Warranties and
Covenants.
          (a) Each of the Company and Oncor represent and warrant to the
Management Stockholder that this Agreement has been duly authorized, executed
and delivered by each of the Company and Oncor, respectively, and is enforceable
against the Company and Oncor in accordance with its terms. Each of the Company
and Oncor, represents and warrants to the Management Stockholder that the
applicable Units issued by such entity, when issued and delivered in accordance
with the terms hereof and the other agreements contemplated hereby, will be duly
and validly issued, fully paid and nonassessable.
          (b) If the Company, Oncor or an IPO Vehicle becomes subject to the
reporting requirements of Section 12 of the Exchange Act, the Company, Oncor or
such IPO Vehicle, as applicable, will file the reports required to be filed by
it under the Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder, to the extent required from time to time to enable the
Management Stockholder to sell the applicable Units, subject to compliance with
the provisions hereof (including requirements of the Company, Oncor or such IPO
Vehicle) without registration under the Exchange Act within the limitations of
the exemptions provided by (A) Rule 144 under the Act, as such Rule may be
amended from time to time, or (B) any similar rule or regulation hereafter
adopted by the SEC. Notwithstanding anything contained in this Section 8(b), the
Company, Oncor or such IPO Vehicle may de-register under Section 12 of the
Exchange Act if it is then permitted to do so pursuant to the Exchange Act and
the rules and regulations thereunder and, in such circumstances, shall not be
required hereby to file any reports which may be necessary in order for Rule 144
or any similar rule or regulation under the Act to be available. Nothing in this
Section 8(b) shall be deemed to limit in any manner the restrictions on
Transfers of Units contained in this Agreement.
          9. Registered Sales. After an initial Public Offering, in the event of
a sale of Units by EFH Corp. or any of its Subsidiaries (such Person(s), the
“EFH Seller”) in a Public Offering such that, if the applicable Units were EFH
Common Stock and the Management Stockholder were a party to the Registration
Rights Agreement entered into by and among EFH Corp. and the Sponsor Group
members party thereto (the “Registration Rights Agreement”), the Management
Stockholder would be entitled to piggy-back

20



--------------------------------------------------------------------------------



 



registration rights, then the Company and Oncor shall release, subject to
applicable law, from the transfer restrictions contained in Section 3(a) hereof
a number of the applicable Units, held by the Management Stockholder equal to
the number of the applicable Units then held by the Management Stockholder
Entities, multiplied by a fraction, the numerator of which is the aggregate
number of the applicable Units being registered and sold in such Public Offering
by the EFH Seller and the denominator of which is the aggregate number of the
applicable Units owned by EFH Corp. and its Subsidiaries.
          10. Rights to Negotiate Repurchase Price. Nothing in this Agreement
shall be deemed to restrict or prohibit the Company, Oncor or an IPO Vehicle
from purchasing, redeeming, repurchasing or otherwise acquiring for value Units
or Stock Appreciation Rights from the Management Stockholder, at any time, upon
such terms and conditions, and for such price, as may be mutually agreed upon in
writing between the Parties, whether or not at the time of such purchase,
redemption, repurchase or acquisition circumstances exist which specifically
grant the Company, Oncor or an IPO Vehicle the right to purchase, or the
Management Stockholder the right to sell, Units or any Stock Appreciation Rights
under the terms of this Agreement.
          11. Notice of Change of Beneficiary. Immediately prior to any Transfer
of Units to a Management Stockholder’s Trust, the Management Stockholder shall
provide the Company, Oncor and, if applicable, any IPO Vehicle with a copy of
the instruments creating the Management Stockholder’s Trust and with the
identity of the beneficiaries of the Management Stockholder’s Trust. The
Management Stockholder shall notify the Company, Oncor and, if applicable, any
IPO Vehicle as soon as practicable prior to any change in the identity of any
beneficiary of the Management Stockholder’s Trust.
          12. Recapitalizations, etc. The provisions of this Agreement shall
apply, to the full extent set forth herein with respect to the Units or the
Stock Appreciation Rights, to any and all units or shares of capital stock of
the Company, Oncor and any IPO Vehicle or any capital stock, partnership units
or any other security evidencing ownership interests in any successor or assign
of the Company, Oncor or any IPO Vehicle (whether by merger, consolidation, sale
of assets or otherwise) which may be issued in respect of, in exchange for, or
substitution of the Units or the Stock Appreciation Rights by reason of any
dividend, split, reverse split, combination, recapitalization, liquidation,
reclassification, merger, consolidation or otherwise.
          13. Management Stockholder’s Employment by Oncor. Nothing contained in
this Agreement (a) obligates the Company, Oncor, any other Management
Stockholder Employer or any of their respective Affiliates to employ the
Management Stockholder in any capacity whatsoever or (b) prohibits or restricts
Oncor or any other Management Stockholder Employer or any of their respective
Affiliates from terminating the employment of the Management Stockholder at any
time or for any reason whatsoever, with or without Cause, and the Management
Stockholder hereby acknowledges and agrees that none of the Company, Oncor, any
other Management Stockholder Employer or any other person has made any
representations or promises whatsoever to the Management Stockholder concerning
the Management Stockholder’s employment or continued employment by the Company,
Oncor, any other Management Stockholder Employer or any of their respective
Affiliates.
          14. Binding Effect. The provisions of this Agreement shall be binding
upon and accrue to the benefit of the Parties hereto and their respective heirs,
legal

21



--------------------------------------------------------------------------------



 



representatives, successors and assigns. In the case of a transferee permitted
under clauses (2), (3) or (4) of Section 2(a) or clauses (ii) and (v) of Section
3(a) hereof, such transferee shall be deemed the Management Stockholder
hereunder; provided, however, that no transferee (including without limitation,
transferees referred to in Section 2(a) or Section 3(a) hereof) shall derive any
rights under this Agreement unless and until such transferee has delivered to
the Company, Oncor or any applicable IPO Vehicle a valid undertaking and becomes
bound by the terms of this Agreement. No provision of this Agreement is intended
to or shall confer upon any Person other than the Parties any rights or remedies
hereunder or with respect hereto.
          15. Amendment. This Agreement may be amended by the Company, Oncor or
any applicable IPO Vehicle at any time; provided that any amendment (i) that
materially disadvantages the Management Stockholder shall not be effective
unless and until the Management Stockholder has consented thereto in writing and
(ii) that disadvantages the Management Stockholders in more than a de minimis
way but less than a material way shall require the consent of Management
Stockholders holding a majority of the equity interests held by the Management
Stockholders; and provided further that no amendment shall be effective without
the consent of Oncor Holdings.
          16. Closing. Except as otherwise provided herein, the closing of each
purchase and sale of Units or redemption of Stock Appreciation Rights pursuant
to this Agreement shall take place at the principal office of the Company, Oncor
or any applicable IPO Vehicle, as applicable on the tenth Business Day following
delivery of the notice by any Party to the another of its exercise of the right
to purchase or sell such Units or redeem such Stock Appreciation Rights
hereunder; provided that, notwithstanding anything to the contrary contained
herein, payment with respect to any Transfer of Units by the Company shall in no
event be due earlier than on or about the second business day after the date of
payment of the next regular quarterly dividend paid by Oncor following the date
of Transfer.
          17. Applicable Law; Jurisdiction; Arbitration; Legal Fees.
          (a) The laws of the State of Texas applicable to contracts executed
and to be performed entirely in such state shall govern the interpretation,
validity and performance of the terms of this Agreement.
          (b) In the event of any controversy among the parties hereto arising
out of, or relating to, this Agreement which cannot be settled amicably by the
parties, such controversy shall be finally, exclusively and conclusively settled
by mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules by a single independent arbitrator. Such
arbitration process shall take place in Dallas, Texas. The decision of the
arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning. Judgment upon the award rendered may be entered in
any court having jurisdiction thereof.
          (c) Notwithstanding the foregoing, the Management Stockholder
acknowledges and agrees that the Company, Oncor, any IPO Vehicle any Management
Stockholder Employer, their Subsidiaries, the Sponsor Group and any of their
respective Affiliates shall be entitled to injunctive or other relief in order
to enforce the covenant not to compete, covenant not to solicit and/or
confidentiality covenants as set forth in Section 22(a)

22



--------------------------------------------------------------------------------



 



of this Agreement.
          (d) In the event of any arbitration or other disputes with regard to
this Agreement or any other document or agreement referred to herein, each Party
shall pay its own legal fees and expenses, unless otherwise determined by the
arbitrator.
          18. Assignability of Certain Rights by the Company and Oncor. The
Company, Oncor or any IPO Vehicle shall have the right to assign any or all of
its rights or obligations to purchase, repurchase Units or redeem Stock
Appreciation Rights pursuant to Sections 4, 5 and 6 hereof; provided, however,
that no such assignment shall relieve the Company, Oncor or such IPO Vehicle
from its obligations thereunder.
          19. Miscellaneous.
          (a) In this Agreement all references to “dollars” or “$” are to United
States dollars and the masculine pronoun shall include the feminine and neuter,
and the singular the plural, where the context so indicates.
          (b) If any provision of this Agreement shall be declared illegal, void
or unenforceable by any court of competent jurisdiction, the other provisions
shall not be affected, but shall remain in full force and effect.
          20. Withholding.
          (a) The Company, Oncor, any IPO Vehicle and their respective
Subsidiaries shall each have the right to deduct from any cash payment made
under this Agreement to the applicable Management Stockholder Entities any
federal, state or local income or other taxes required by law to be withheld
with respect to such payment, if applicable.
          (b) To the extent permitted under applicable tax laws, each of the
Company, Oncor and any IPO Vehicle will dividend or distribute to the Management
Stockholder a cash dividend equivalent payment sufficient to satisfy any minimum
withholding taxes associated with Management Stockholder’s Units. For Stock
Appreciation Rights for which the actual equity value has exceeded the Base
Price after taking into account dividends, the payment of these dividends will
occur on the earlier of a distribution event as set forth in Section 409A of the
Code or the exercise of the Stock Appreciation Right.
          21. Notices. All notices and other communications provided for herein
shall be in writing. Any notice or other communication hereunder shall be deemed
duly given (i) upon electronic confirmation of facsimile, (ii) one Business Day
following the date sent when sent by overnight delivery and (iii) five
(5) Business Days following the date mailed when mailed by registered or
certified mail return receipt requested and postage prepaid, in each case as
follows:
          (a) If to the Company or Oncor, to it at the following address:
Oncor Electric Delivery Company LLC
Oncor Management Investment LLC

23



--------------------------------------------------------------------------------



 



c/o Oncor Electric Delivery Company LLC
Energy Plaza
1601 Bryan Street
Dallas, Texas 75201-3411
Facsimile:     (214) 486-2067
Attention:     Legal Department, 22nd Floor
with a copy to:
Baker & McKenzie LLP
One Prudential Plaza
130 East Randolph Drive
Chicago, Illinois 60601
Facsimile:     (312) 861-7588
Attention:     James P. O’Brien
and
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Alvin H. Brown, Esq.
                 Andrew W. Smith, Esq.
Facsimile: (212) 455-2502
          (b) If to the Management Stockholder, to the Management Stockholder at
the address set forth below under the Management Stockholder’s signature; or at
such other address as either party shall have specified by notice in writing to
the other.
          22. Confidential Information; Covenant Not to Compete; Covenant Not to
Solicit.
          (a) In consideration of the Company and Oncor entering into this
Agreement with the Management Stockholder and hereby promising and committing
themselves to provide the Management Stockholder with Confidential Information
and/or specialized training after the Management Stockholder executes this
Agreement, unless there exists any covenant that pertains to the same subject
matter as set forth in this Section 22 in any employment agreement or change in
control agreement in effect at the time of termination of employment between the
Management Stockholder and the Management Stockholder Employer or its Affiliates
in which case such covenants shall supersede the covenants contained in this
Section 22; then the Management Stockholder shall be subject to the covenants
contained in this Section 22. Subject to the preceding sentence, the Management
Stockholder shall not, directly or indirectly:
     (i) at any time during or after the Management Stockholder’s employment
with the Management Stockholder Employer, disclose any Confidential Information
pertaining to the business of the Company, Oncor, any IPO Vehicle, any other
Management Stockholder Employer or any of their Subsidiaries or the Sponsor
Group

24



--------------------------------------------------------------------------------



 



or any of their respective Affiliates, except when required to perform his or
her duties to the Management Stockholder Employer, by law or judicial process;
     (ii) at any time during the Management Stockholder’s employment with the
Management Stockholder Employer and for a period of twelve (12) months
thereafter (the “Non-Compete Period”), directly or indirectly, act as a
proprietor, investor, director, officer, employee, substantial stockholder,
consultant, or partner in any Competing Business in Texas or any other
geographic area in which EFH Corp., Oncor Holdings, Oncor, any IPO Vehicle or
any of their Subsidiaries operates or conducts business; or
     (iii) at any time during the Management Stockholder’s employment with the
Management Stockholder Employer and for a period of twelve (12) months
thereafter, directly or indirectly (A) solicit customers or clients of EFH
Corp., Oncor, any IPO Vehicle or any of their Subsidiaries to terminate their
relationship with EFH Corp., Oncor, any IPO Vehicle or any of their Subsidiaries
or otherwise solicit such customers or clients to compete with any businesses of
EFH Corp., Oncor, any IPO Vehicle or any of their Subsidiaries, or (B) solicit
or offer employment to any person who is, or has been at any time during the
twelve (12) months immediately preceding the termination of the Management
Stockholder’s employment employed by EFH Corp., Oncor, any IPO Vehicle or any of
their Subsidiaries;
provided that in each of (ii) and (iii) above, such restrictions shall not apply
with respect to any member of the Sponsor Group or any of its Affiliates that is
not engaged in any business that competes, directly or indirectly, with EFH
Corp., Oncor, any IPO Vehicle or any of their Subsidiaries. If the Management
Stockholder is bound by any other agreement with EFH Corp., Oncor, any IPO
Vehicle, the Company or any of their respective Subsidiaries regarding the use
or disclosure of Confidential Information, the provisions of this Agreement
shall be read in such a way as to further restrict and not to permit any more
extensive use or disclosure of Confidential Information. Notwithstanding the
foregoing, for the purposes of Section 22(a)(ii), (A) the Management Stockholder
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in the business of EFH Corp., Oncor, any IPO Vehicle, the Company
or any of their respective Subsidiaries or their respective Affiliates which are
publicly traded on a national or regional stock exchange or quotation system or
on the over-the-counter market if the Management Stockholder (I) is not a
controlling person of, or a member of a group which controls, such person and
(II) does not, directly or indirectly, own 5% or more of any class of securities
of such Person (B) the Non-Compete Period shall not be triggered by any exercise
of tag-along rights under the Sale Participation Agreement, Drag Transaction,
EFH Drag Transaction, Oncor Drag Transaction, or transaction pursuant to Section
4(b) or 4(e) that may occur after the date hereof.
          (b) Notwithstanding clause (a) above, if at any time a court holds
that the restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because the Management Stockholder’s services are unique and
because the Management Stockholder has had access to Confidential

25



--------------------------------------------------------------------------------



 



Information, the parties hereto agree that money damages will be an inadequate
remedy for any breach of this Agreement (except with respect to any violation of
provisions of Section 22(a)(ii)). In the event of a breach or threatened breach
of this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce, or prevent any violations of, the provisions hereof (without
the posting of a bond or other security).
          (c) In the event that the Management Stockholder engages in activity
giving rise to a Section 6(b)(ii) Call Event or breaches any of the provisions
of Sections 22(a)(ii) or 22(a)(iii), the Management Stockholder shall be
required to pay to the Company, Oncor or the IPO Vehicle any amounts actually
paid (including any dividends) to him or her or otherwise received in respect of
any repurchase or disposition of any Stock Appreciation Rights, Management
Units, Oncor Units or IPO Stock held by such Management Stockholder; provided
that, in the event the Management Stockholder engages in activity giving rise to
a Section 6(b)(ii) Call Event (to the extent the provisions of Section 6(b)(iv)
are applicable) or breaches any of the provisions of Section 22(a)(ii), the
provisions of this Section 22(c) shall be the Company’s, Oncor’s and/or the IPO
Vehicle’s sole remedy.
          23. Voting. The Management Stockholder acknowledges that the Managing
Member, on behalf of the Company, shall have the exclusive right to vote (or
cause to vote) or execute (or cause to execute) consents with respect to
Management Units and the Oncor Units held by the Company, directly or
indirectly, on any matter to be voted upon at any meeting of the holders of
Oncor Units, or in connection with any proposed action by written consent of the
holders of Oncor Units; provided that, with respect to votes or executions of
consents attributed to Oncor Units held by the Company, each Management
Stockholder shall have the right to direct the Managing Member to vote (or cause
to vote) or execute (or cause to execute) consents attributable to Oncor Units
equal to the total Oncor Units held by the Company multiplied by a percentage
calculated by dividing (x) the aggregate number of Management Units held by such
Management Stockholder by (y) the aggregate number of Management Units issued
and outstanding on such date if such Management Stockholder provides the
Managing Member a written indication of such direction no less than 10 Business
Days prior to such vote or execution, unless some lesser time period is
consented to by the Managing Member; provided further that, the forgoing proviso
shall not apply to any vote at a regular or special meeting of the members of
Oncor for the express purpose of approving any Change in Control transaction or
agreement and subject to, and to the extent permitted, by the laws of the State
of Texas, each Management Stockholder hereby irrevocably appoints Oncor Holdings
and any authorized representatives and designees thereof as its lawful proxy and
attorney-in-fact to exercise with full power in such Management Stockholder’s
name and on its behalf any right that Management Stockholder has to vote on such
matter in respect of its indirect interest in Oncor through its Management Units
and in respect of any other Oncor Units that it directly holds. If voting under
any such proxy, Oncor Holdings, and any authorized representatives and designees
thereof, shall vote under such proxy on behalf of each such Management
Stockholder in the same manner as Oncor Holdings votes any outstanding
membership interests in Oncor owned by it at any such regular or special meeting
of the stockholders of Oncor for the express purpose of approving any Change in
Control transaction or agreement. This proxy is irrevocable and is coupled with
an interest and shall not be terminable as long as this Agreement remains
effective among the parties hereto, their successors, transferees and assigns

26



--------------------------------------------------------------------------------



 



and, if such Management Stockholder is a natural person, shall not terminate on
the disability or incompetence of such Management Stockholder. Oncor is hereby
requested and directed to honor this proxy upon its presentation by Oncor
Holdings and any authorized representatives and designees thereof, without any
duty of investigation whatsoever on the part of Oncor. Each such Management
Stockholder agrees that Oncor, and Oncor’s secretary shall not be liable to such
Management Stockholder for so honoring this proxy. This Section 23 shall
terminate and be of no further force or effect upon the later of (x) October 10,
2012 or (y) the consummation of a Qualified Public Offering of Oncor.
          24. IPO Exchange. At any time after the date hereof, in connection
with a Public Offering of an IPO Vehicle, Oncor may determine that it is in the
best interests of Oncor to exchange any Oncor Units held by the Company and the
Management Stockholder for IPO Stock. In such event, the Management Stockholder
agrees to exchange any Oncor Units held by it for IPO Stock; provided that, the
rights attaching to such IPO Stock shall be substantially equivalent to the
rights that attached to the Oncor Units previously held by such Management
Stockholder.
          25. Liability. Notwithstanding anything contained herein or otherwise,
EFH Corp., Oncor Holdings and Parent are not parties to this agreement and shall
bear no liability, nor make any representations and warranties herein.
          26. Final Agreement. This agreement constitutes the final agreement
between the parties with respect to the matters contained herein and amends,
restates and supercedes any and all prior written or oral management stockholder
agreements.
[Signatures on next page.]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of
                     , 2009, to be effective as of November 5, 2008.

                  ONCOR ELECTRIC DELIVERY COMPANY LLC    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                ONCOR MANAGEMENT INVESTMENT LLC    
 
                By: Oncor Electric Delivery Company LLC, its managing member    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  MANAGEMENT STOCKHOLDER:    
 
                     
 
           
 
  Name:        
 
     
 
   
 
                ADDRESS:    
 
                     
 
                     
 
                o The above-signed represents that he/she is an “accredited
investor” as defined in Rule 501(a) of Regulation D, as amended, under the Act
(the number of Purchased Units available to be acquired by Management
Stockholders who are not accredited Investors may be limited and accordingly
Purchased Units offered to those Management Stockholders may be subject to
mandatory cutbacks and reduction).    

29



--------------------------------------------------------------------------------



 



Schedule I
Purchased Units
Number of Purchased Units (up to ___) (to be purchased at the Base Price):
                    
Base Price: $10.00

30